Election/Restriction
Claims 1, 14-15, 22-25, 27, 29, 39-42, 44-51, 53-55 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

Species Election Requirement

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 14-15, 22-25, 27, 29, 39-40, drawn to a double-stranded iRNA wherein one or more lipophilic moieties are conjugated to one or more internal positions on at least one strand wherein the lipophilic moiety comprises a C4-C18 hydrocarbon conjugated to one or more specific internal positions.

Group II, claim(s) 41-42, 44-46, drawn to a method of reducing expression of a target gene in a cell using a double-stranded iRNA agent comprising one or more lipophilic moieties conjugated to one or more internal position wherein the lipophilicity of the lipophilic moiety , measured by logKow exceeds 0.

Group III, claim(s) 47-51, 53-55, drawn to a method of reducing expression of a target gene in a subject using a double-stranded iRNA of claim 1.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of administrations are as follows (e.g., see claims 49-51, 53-54): 
A) intrathecally* (includes brain and spine tissue delivery), and
B) intravitreally (includes ocular tissue delivery).
*NOTE: should Applicant elect intrathecally, further election of one of the following subspecies of brain/spine tissue is also required (see claim 51) AND further election of one specific CNS disorder is also required (see claim 55):

Subspecies of brain/spine tissue:

a) cortex, b) cerebellum, c) cervical spine, d) lumbar spine, and e) thoracic spine.

Subspecies of CNS disorders:

i) Alzheimer, ii) ALS, iii) frontotemporal dementia, iv) huntington, v) Parkinson, vi) spinocerebellar, vii) prion, and viii) lafora.

To be clear, Applicant must elect either species A or B, and then further elected one of subspecies a-e AND also one of subspecies i-viii.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  47-51, 53-55.
Reasons for Lack of Unity

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a double-stranded iRNA of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2010/039548 (“Alnylam”, of record), of record).  Alnylam teaches conjugation of a C22 hydrocarbon chain lipophilic moiety to a dsRNA at least at position 15 or 16 on the sense strand (e.g., see page 188 and Table 15), and also teaches conjugation of a C18 lipophilic moiety to at least at position 11-12 (e.g., see Table 10).  Although Alynylam does not explicitly teach a C4-C18 hydrocarbon chain specifically at any of positions 4-8, 13-18 on the sense strand, given that Alynylam does teach conjugating a different sized hydrocarbons chain (C22/C18) at position various internal positions on the sense strand of a double-stranded iRNA including at positions 2, 11/12, 15 and 16, it would have been prima facie obvious to conjugate a C18 hydrocarbon chain lipophilic moiety to positions 15 or 16 of the sense strand.  There is no evidence of any surprising unexpected result related to conjugating a C18 hydrocarbon to positions 15 or 16 of the sense strand of a dsRNAi.  As such, the double-stranded iRNA of claim 1 does not make a contribution over the prior art and, by rule, unity of invention does not exist.
Group II lacks unity of invention with Groups I and III because Group I does not share the same or corresponding technical feature with Groups I and III.  That is, the method of II can be practiced without using the double-stranded iRNA of claim 1; therefore, the Groups do not share the same technical feature and, by rule, unity of invention does not exist.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635